UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 First Community Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: FIRST COMMUNITY CORPORATION 5455 Sunset Boulevard Lexington, South Carolina 29072 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 16, 2007 Dear Fellow Shareholder: We cordially invite you to attend the 2007 Annual Meeting of Shareholders of First Community Corporation, the holding company for First Community Bank, N.A.At the meeting, we will report on our performance in 2006 and answer your questions.We are excited about our accomplishments in 2006 and look forward to discussing both our accomplishments and our plans with you.We hope that you can attend the meeting and look forward to seeing you there. This letter serves as your official notice that we will hold the meeting on May 16, 2007 at 11:00 a.m. at Woodcreek Farms Country Club 300 Club Ridge Road, Elgin, South Carolina for the following purposes: 1. To elect five Class I directors to serve on the board of directors each for three-year terms; and one Class II director to serve on the board of directors for a one year term. 2. To transact any other business that may properly come before the meeting or any adjournment of the meeting. Shareholders owning our common stock at the close of business on March 30, 2007 are entitled to attend and vote at the meeting.A complete list of these shareholders will be available at the company’s offices prior to the meeting. Please use this opportunity to take part in the affairs of your company by voting on the business to come before this meeting.Even if you plan to attend the meeting, we encourage you to complete and return the enclosed proxy to us as promptly as possible. By order of the Board of Directors, James C. Leventis Michael C. Crapps Chairman of the Board President and Chief Executive Officer 5455 Sunset Boulevard, Lexington, South Carolina 29072 / Telephone: (803) 951-2265 / Fax: (803) 951-1722 FIRST COMMUNITY CORPORATION 5455 Sunset Boulevard Lexington, South Carolina 29072 Proxy Statement for Annual Meeting of Shareholders to be Held on May 16, 2007 Our board of directors is soliciting proxies for the 2007 Annual Meeting of Shareholders.This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the meeting.We encourage you to read it carefully. Voting Information The board set March 30, 2007 as the record date for the meeting.Shareholders owning our common stock at the close of business on that date are entitled to attend and vote at the meeting, with each share entitled to one vote.There were 3,217,954 shares of common stock outstanding on the record date.A majority of the outstanding shares of common stock represented at the meeting will constitute a quorum.We will count abstentions and broker non-votes, which are described below, in determining whether a quorum exists. When you sign the proxy card, you appoint David K. Proctor and Joseph G. Sawyer as your representatives at the meeting.Messrs. Proctor and Sawyer will vote your proxy as you have instructed them on the proxy card.If you submit a proxy but do not specify how you would like it to be voted, Messrs. Proctor and Sawyer will vote your proxy for the election to the Board of Directors of all nominees listed below under “Election of Directors.”We are not aware of any other matters to be considered at the meeting.However, if any other matters come before the meeting, Messrs. Proctor and Sawyer will vote your proxy on such matters in accordance with their judgment. You may revoke your proxy and change your vote at any time before the polls close at the meeting.You may do this by signing and delivering another proxy with a later date or by voting in person at the meeting. Brokers who hold shares for the accounts of their clients may vote these shares either as directed by their clients or in their own discretion if permitted by the exchange or other organization of which they are members.Proxies that brokers do not vote on some proposals but that they do vote on others are referred to as "broker non-votes" with respect to the proposals not voted upon.A broker non-vote does not count as a vote in favor of or against a particular proposal for which the broker has no discretionary voting authority.In addition, if a shareholder abstains from voting on a particular proposal, the abstention does not count as a vote in favor of or against the proposal. We are paying for the costs of preparing and mailing the proxy materials and of reimbursing brokers and others for their expenses of forwarding copies of the proxy materials to our shareholders.Our officers and employees may assist in soliciting proxies but will not receive additional compensation for doing so.We are distributing this proxy statement on or about April 15, 2007. 2 Proposal No. 1:Election of Directors The board of directors is divided into three classes with staggered terms, so that the terms of only approximately one-third of the board members expire at each annual meeting.The current terms of the Class Idirectors will expire at the meeting.The terms of the Class II directors will expire at the 2008 Annual Shareholders Meeting and the terms of the Class III directors will expire at the 2009 Annual Shareholders Meeting.In addition, in connection with our merger with Dekalb Bankshares, Inc. and its wholly owned subsidiary, The Bank of Camden, which was consummated on June 9, 2006, Roderick M. Todd, Jr. was appointed to the board of directors as a Class II director.In accordance with our bylaws and the provisions of the South Carolina Business Corporation Act of 1988, Mr. Todd is up for re-election as director at the 2007 annual meeting. Our directors and their classes are: Class I Class II Class III Richard K. Bogan, MD Thomas C. Brown Chimin J. Chao Michael C. Crapps O.A. Ethridge, D.M.D. James C. Leventis Hinton G. Davis W. James Kitchens, Jr. Loretta R. Whitehead Anita B. Easter Mitchell M. Willoughby J. Thomas Johnson George H. Fann, Jr., D.M.D. Roderick M. Todd, Jr. Alexander Snipe, Jr. There are currently five directors in Class I.Shareholders will elect five nominees as Class I directors at the meeting to serve a three-year term, expiring at the 2010 annual meeting of shareholders. Shareholders will elect one director at the meeting to serve a one year term expiring at the 2008 annual meeting of shareholders.The directors will be elected by a plurality of the votes cast at the meeting.This means that the five Class I and one Class II nominees receiving the highest number of votes will be elected directors.The board of directors recommends that you elect Richard K. Bogan, MD, Michael C. Crapps, Hinton G. Davis, Anita B. Easter, and George H. Fann, Jr., DMD as Class I directors. In addition, the board of directors recommends that you elect Roderick M. Todd, Jr. as Class II director to serve a one-year term expiring at the 2008 annual meeting of shareholders. As noted above, in connection with our merger with DeKalb Bankshares, Mr. Todd was appointed to the board of directors as a Class II director.All nominees are currently members of the Board and each has consented to being named in this Proxy Statement and to serving as a director on the Board if elected. If you submit a proxy but do not specify how you would like it to be voted, Messrs. Proctor and Sawyer will vote your proxy to elect Dr. Bogan , Mr. Crapps, Mr. Davis, Ms. Easter, Dr. Fann and Mr. Todd.If any of these nominees is unable or fails to accept nomination or election (which we do not anticipate), Messrs. Proctor and Sawyer will vote instead for a replacement to be recommended by the board of directors, unless you specifically instruct otherwise in the proxy. Information Regarding Nominees for Directors Set forth below is certain information about the Class I nominees and Class II nominee, each of whom is also a director of the bank: Richard K. Bogan, 61, Class I director, has served as a director of the company since its formation in 1994.Dr. Bogan has practiced medicine in Columbia, South Carolina since he started Pulmonary Associates of Carolina in 1978.He graduated with a B.S. degree from Wofford College in Spartanburg in 1966 and earned an M.D. degree from the Medical College of South Carolina in Charleston in 1970.Dr.Bogan has been president of Bogan Consulting, Inc., a medical consulting company, since December 1992 and holds memberships in numerous medical organizations.He is currently chairman, chief medical officer of SleepMed Inc. 3 Michael C. Crapps, 48, Class I director, has served as our President and Chief Executive Officer and as a director of the company since its formation in 1994.
